Citation Nr: 0504658	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae.

2.  Entitlement to an increased (compensable) rating for 
residuals of a facture of the right fourth metacarpal, from 
September 17, 2001 to July 5, 2004, and to a rating in excess 
of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims for increased (compensable) 
ratings for his service-connected  pseudofolliculitis barbae 
and residuals of a fracture of the right fourth metacarpal.

In a decision entered in August 2004, the RO increased the 
rating for the veteran's residuals of a fracture of the right 
fourth metacarpal to 10 percent, effective July 6, 2004.  
Hence the issues that remain in appellate status are 
entitlement to a compensable rating for pseudofolliculitis 
barbae, and entitlement to a compensable rating for residuals 
of a facture of the right fourth metacarpal, from September 
17, 2001 to July 5, 2004, and to a rating in excess of 10 
percent thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
On February 2003 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Decision 
Review Officer.  That hearing was held and the transcript of 
the hearing is of record.  

The issues of whether the veteran is entitled to 
extraschedular ratings for his pseudofolliculitis barbae and 
residuals of a fracture of the right fourth metacarpal, under 
the provisions of 38 C.F.R. § 3.321(b) (2004), is addressed 
in the remand appended to this decision.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected pseudofolliculitis barbae 
is symptomatic but has not been manifested by constant 
itching or exudation, extensive lesions, or marked 
disfigurement; it involves an exposed area encompassing 
approximately 20 percent of the exposed skin, to include the 
anterior neck under the mandible, and the cheeks; the 
affected area involves less than 5 percent of the total body 
surface and has an abnormal surface consisting of hundreds of 
tiny bumps, which is moderately disfiguring. 

3.  The veteran's residuals of a fracture of the right fourth 
metacarpal are manifested by X-ray evidence of moderate 
deformity of the head of the right fourth metacarpal 
secondary to an old fracture, both diminished sensation and 
limitation of motion of the right fourth finger, and loss of 
40 percent of grip strength, pain and overall moderate 
disability of the right hand; there is no medical evidence of 
limitation of motion of the thumb or fingers, aside from the 
4th digit.  

 
CONCLUSIONS OF LAW

1.  The scheduler criteria for a 10 percent rating, but no 
more than 10 percent, for pseudofolliculitis barbae, from 
September 17, 2001 to August 29, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7806 
(2002); 38 C.F.R. §§ 3.102, 4.1, 4.10, 4.118, Diagnostic 
Codes 7800, 7806 (2004).

2.  The scheduler criteria for a 30 percent rating, but no 
more than 30 percent, for pseudofolliculitis barbae, from 
August 30, 2002 forward, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.31, 4.118, Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. §§ 
3.102, 4.1, 4.10, 4.118, Diagnostic Codes 7800, 7806 (2004).

3.  The scheduler criteria for a 10 percent scheduler rating, 
but no more than 10 percent, for residuals of a fracture of 
the right fourth metacarpal, from September 17, 2001 forward, 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § § 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5216-5230 (2004).

4.  The scheduler criteria for a rating in excess of 10 
percent for residuals of a fracture of the right fourth 
metacarpal have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5216-5130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the March 2002 
and August 2004 rating decisions, the October 2002 Statement 
of the Case, the August 2004 Supplemental Statement of the 
Case, and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claims for entitlement to a compensable rating for 
pseudofolliculitis barbae, and an increased (compensable) 
rating for residuals of a facture of the right fourth 
metacarpal, from September 17, 2001 to July 5, 2004, and to a 
rating in excess of 10 percent thereafter.  Further, the 
November 2001 and June 2004 letters from the RO to the 
veteran informed him of the type of evidence that would 
substantiate his claims.  He was additionally informed that 
he could obtain and submit private evidence in support of his 
claims, and that he could  have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.   In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claims for entitlement to increased ratings, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA notice was provided to the veteran on 
November 2001, before the March 2002 RO decision that is the 
subject of this appeal.  Further, the veteran has been 
presented subsequent opportunities to present any evidence in 
his possession or that he could obtain that would 
substantiate his claims.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the November 2001 
letter, the RO asked the veteran to provide any evidence in 
his possession and to send the RO needed evidence as soon as 
possible.  In the Board's view, the above notification is the 
equivalent of notifying the veteran that he should submit any 
evidence in his possession that could support his claims or 
obtain any such evidence, or notify the RO of any such 
evidence not in his possession.  VCAA requires that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  In the case of the veteran's claims, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless, non-prejudicial error.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
November 2001and June 2004 correspondence and asked him to 
identify all medical providers who treated him for 
pseudofolliculitis barbae, and the fracture of the right 
fourth metacarpal.  The RO has obtained all identified 
evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in December 2001 and 
July 2004, which included appropriate historical and clinical 
findings and were adequate for rating purposes.  The Board 
finds these examinations, along with other medical evidence 
of record, provides sufficient findings upon which to 
determine the veteran's entitlement to increased ratings for 
his skin and right hand disabilities.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case; there has been no prejudice to the 
appellant that would warrant a remand; and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

 In a May 1981 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and fracture of the 
right fourth metacarpal in view of in- service treatment for 
these conditions.  Zero percent evaluations were assigned, 
effective from February 1981.  In September 2001 the RO 
received the veteran's increased rating claims for 
pseudofolliculitis barbae and a fracture of the right fourth 
metacarpal.  The veteran underwent a VA evaluation exam on 
December 2001.  On March 2002 the RO issued a rating decision 
that continued the 0 percent ratings for both conditions.  
The veteran appealed this decision.  

On a hearing held on February 2004, the veteran reported that 
he experiences flare-ups of the pseudofolliculitis barbae 
about every four months in the course of the year, and that 
these episodes last for about two to three weeks.  He 
testified that during flare-up episodes, the skin involved 
becomes itchy, flakes off the and exudes puss.   The veteran 
indicated he treated the condition by shaving regularly and 
keeping the affected area clean.  He asserted that his skin 
problem does not interfere with his attendance at work. 

A VA clinician evaluated the veteran on July 2004.  The 
clinician found that the veteran suffered from mild 
pseudofolliculitis barbae in the face and neck, specifically 
the cheeks and anterior neck area.  The skin affected by 
pseudofolliculitis barbae had hundreds of tiny bumps.  
Finally, the clinician determined that the veteran's service-
connected pseudofolliculitis barbae involved an exposed area 
encompassing approximately 20 percent of the exposed skin, 
and less than 5 percent of the entire body surface.  The 
clinician opined that the veteran's condition constituted an 
annoying but not disabling one.  Photographs of the noted 
body areas were included with the examination report.  The 
clinician noted in his report that he did not have access to 
the claims file when he examined the veteran for 
pseudofolliculitis barbae in July 2004.  However, the 
examination in question included a relevant history obtained 
from the veteran.  Moreover, there is no indication in the 
record or from the veteran that additional medical treatment 
records are available and the veteran indicated both during 
the hearing held on February 2004 and upon the subsequent VA 
medical examination that he treats himself for this condition 
by shaving regularly and keeping the affected area clean.    

The veteran claims that his in-service injury of July 1975 
that resulted in a fracture of the right fourth metacarpal is 
disabling beyond the 10 percent disability rating awarded by 
the RO in the August 2004 rating decision.  At the February 
2004 hearing the veteran testified that the fracture of the 
right fourth metacarpal often caused his right hand to swell 
up and become painful, which in turn limited his range of 
motion.  Upon examination, x-rays of the right hand showed 
moderate deformity of the head of the right fourth 
metacarpal, secondary to an old fracture.  The clinician 
found that the grip of the right hand was 40 percent less 
than that of the left hand and that the veteran's joint was 
slightly painful on motion.  The examination report stated 
that the range of motion on the right second, third and fifth 
fingers was normal, however, the right fourth finger had 
diminished sensation, could only extend ten degrees and 
flexion of that finger was diminished by thirty degrees.  
Finally, the clinician noted that the fracture of the right 
fourth metacarpal had resulted in decreased strength, pain 
and moderate disability.  Based on this evaluation the RO 
increased the veteran's rating for a fracture of the right 
fourth metacarpal from 0 percent to 10 percent.  This 
evaluation has since remained in effect and is at issue in 
this case.

Legal Analysis

The veteran contends that his service-connected 
pseudofolliculitis barbae and residuals of a fracture of the 
right fourth metacarpal are more disabling than currently 
evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).   Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by  analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2003). 

Entitlement to a Compensable Evaluation for 
Pseudofolliculitis Barbae

In light of the fact that the pseudofolliculitis barbae is an 
unlisted condition, in order to rate the level of disability 
it has to be assigned by analogy to a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are similar in 
nature.  38 C.F.R. § 4.20 (2004).  In this case, the RO has 
evaluated the veteran's pseudofolliculitis barbae under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806.  These 
criteria have been substantially revised during the pendency 
of this appeal, and the RO has considered both sets of 
diagnostic criteria.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
prior to August 30, 2002, eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, warrants a 0 percent evaluation.  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  A 30 percent evaluation is in order for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  In this case, the veteran stated at 
the hearing of February 2004 that he experienced itching, 
exfoliation and exudation in the areas of the skin affected 
by pseudofolliculitis barbae.  The veteran did not describe 
these as constant.  Furthermore, the July 2004 medical report 
is negative for any evidence of itching, exfoliation and/or 
exudation.  The clinician determined that the involved areas 
are mostly exposed skin on the face and neck, and 
characterized the condition as mild and not disabling.  
Accordingly, the veteran is entitled to no more than a 10 
percent evaluation under the former rating criteria. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective as 
of August 30, 2002, a 0 percent evaluation is warranted for 
eczema affecting less than 5 percent of the entire body or 
less than 5 percent of exposed areas, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent evaluation contemplates eczema affecting at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is in order for eczema 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The clinician who examined 
the veteran on July of 2004 observed that the skin affected 
by pseudofolliculitis barbae is approximately 20 percent of 
the exposed skin.  The clinician did not find evidence of any 
crusting, scaling, hyperpigmentation or hypopigmentation, 
exudation, or itching.  In fact, he examiner concluded that 
the veteran's pseudofolliculitis barbae was mild in nature 
and more of an annoyance to the veteran than a disability.  
Accordingly, the veteran is entitled to a 30 percent rating, 
effective August 30, 2002 forward, under the current version 
of Code 7806.

The veteran's pseudofolliculitis barbae is arguably more 
appropriately rated under 38 C.F.R. § 4.118, Diagnostic Code 
7800, the rating code for disfigurement of the head, face or 
neck.  The rating criteria for this diagnostic code changed 
as of August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  For the period through August 29, 2002, the 
veteran's pseudofolliculitis barbae must be rated under the 
older criteria, regardless of whether the new criteria are 
more favorable to his claim; while, for the period from 
August 30, 2002, forward, the veteran's claim should be rated 
pursuant to the set of criteria that is more favorable to his 
claim.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); McCay 
v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997); VAOPGCPREC 7-2003;VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 
30, 2002, a disfiguring scar of the head, face, or neck 
warrants a noncompensable evaluation if the disfigurement is 
slight and a 10 percent evaluation if the disfigurement is 
moderate.  A 30 percent evaluation contemplates severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
rating is assigned for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color change, or 
the like, a 50 percent evaluation may be increased to 80 
percent, a 30 percent evaluation may be increased to 50 
percent, and a 10 percent evaluation may be increased to 30 
percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
Evaluation of the veteran's condition under this standard 
does not afford him with a rating higher than 10 percent.  
There is no evidence in the record, or upon examination as 
noted by the examining clinician in the July 2004 report, 
that there is scarring.  Any disfigurement caused by the 
abnormal surface of the skin may only be classified as 
moderate.  A review of the clinical evidence and photographs 
does not, in the Board's judgment, show more than moderate 
disfigurement.

Pursuant to 38 C.F.R. § 4.118 as in effect from August 30, 
2002, forward, the regulations for disfigurement of the head, 
face or neck state that when skin texture is abnormal, to 
include irregular, in an area exceeding six square inches (39 
sq. cm.), it will be rated at 10 percent disability.  Color 
photographs are to be taken into consideration during the 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  On the July 2004 VA exam the clinician noted that 
the skin surface affected by pseudofolliculitis barbae is not 
smooth, but rather irregular as it is characterized by 
hundreds of tiny bumps.  The pseudofolliculitis barbae 
clearly affects the veteran's face, specifically his cheeks, 
and the anterior neck, and in view of the photographs 
included with the July 2004 examination report, it appears 
that this disorder affects approximately 20 percent of the 
veteran's exposed areas and it covers less than the whole 
body skin surface; thus, the skin disease encompasses 
approximately six square inches of the skin surface.  It is 
again pertinent to point out that the most recent examiner 
classified the veteran's skin disease as mild and the 
condition is no more than moderately disfiguring as a result 
of the abnormal skin texture.

Overall, this evidence meets the criteria for a 10 percent 
evaluation, but not more, for the veteran's service-connected 
pseudofolliculitis barbae under the older versions of 
Diagnostic Codes 7806 and 7800 effective September 17, 2001 
to August 29, 2002.  Furthermore, the veteran is entitled to 
a 30 percent rating effective August 30, 2002 forward, under 
the revised version of Diagnostic Codes 7806.  To that 
extent, the appeal is granted.

The Board has also considered whether separate compensable 
ratings are warranted for the veteran's skin disease.  The 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, supra.  The Board finds it critical that 
the evidence of record shows that the manifestations of the 
veteran's service-connected skin disease on the different 
parts of his body are not distinct and separate; rather, they 
overlap and stem from the same underlying disability.  
Disfigurement is found both in the old and new criteria for 
rating generalized skin diseases (Code 7806) and scars (Code 
7800).  Thus, separate evaluations are not warranted.  
Esteban, supra.

In sum, the veteran's service-connected pseudofolliculitis 
barbae is symptomatic but has not been manifested by constant 
itching or exudation, extensive lesions, or marked 
disfigurement; it involves an exposed area encompassing 
approximately 20 percent of the exposed skin, to include the 
anterior neck under the mandible, and the cheeks; the 
affected area involves less than 5 percent of the total body 
surface and has an abnormal surface consisting of hundreds of 
tiny bumps, which is moderately disfiguring.  Accordingly, 
the criteria for a 10 percent rating for pseudofolliculitis 
barbae, but no more than 10 percent, have been met effective 
September 17, 2001 to August 29, 2002, and a 30 percent 
rating, but no more than 30 percent, effective August 30, 
2002 forward.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2004).

II.  Entitlement to a compensable rating for residuals of a 
facture of the right fourth metacarpal, from September 17, 
2001 to July 5, 2004, and to a rating in excess of 10 percent 
thereafter 

The regulations governing evaluations of ankylosis and 
limitation of motion of the digits of the hands were amended 
while the veteran's appeal was pending. See 67 Fed. Reg. 
48784 -48787 (2002), codified at 38 C.F.R. § 4.71a, DCs 5216-
5230.  Prior to August 26, 2002, the only available criteria 
for rating by analogy in a case such as the instant one was 
for ankylosis.  Effective August 26, 2002, there are rating 
criteria based on limitation of motion.  The revised 
regulations provide that any limitation of motion of the ring 
or little finger will be assigned a 0 percent or 
noncompensable evaluation.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  As with the skin criteria noted above, the 
Board must determine whether the revised version is more 
favorable to the veteran.  See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997); VAOPGCPREC 7-
2003;VAOPGCPREC 3-2000.  The Board must consider the claim 
pursuant to the former criteria during the course of the 
entire appeal, and since August 26, 2002 under the revised 
criteria, applying whichever is more favorable to the 
veteran.  Id.

The RO evaluated the veteran's ring finger disability as 10 
percent disabling based on functional loss.  Neither the old 
nor the new version of 38 C.F.R. §§ 4.71 and 4.71a is more 
favorable to the veteran because the potential evaluations 
remain at 0 percent for Diagnostic Code 5227.  The wording of 
DC 5227 was clarified without change in the rating provided.  

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" there 
was a noncompensable (0 percent) rating for the major and 
minor extremities.  38 C.F.R. Part 4.71a, DC 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an  
amputation.  Note following 38 C.F.R. Part 4, DC 5227 (2001).   
Although no higher disability rating is available under DC 
5227, DC 5156 provides a 10 percent evaluation for amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, DC 5156. 

Effective August 26, 2002, for "Ring or little finger, 
ankylosis of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non- 
dominant extremity.  A note to the regulation provides as 
follows: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  67 Fed. Reg. 
48784, 48786, 48787 (2002), codified at 38 C.F.R. § 4.71a, DC 
5227.  As noted, the amended criteria also provides for a 
noncompensable rating for any limitation of motion of the 
ring or little finger.  67 Fed. Reg. at 48787, codified at 38 
C.F.R. § 4.71a, DC 5230.  Accordingly, the veteran is not 
entitled to a compensable rating under the old and revised 
version of Diagnostic Code 5227.

However, the veteran has stated that the fracture of the 
right fourth metacarpal often caused his right hand to swell 
up and become painful, which in turn limited his range of 
motion.  The VA examiner's objective findings in the July 
2004 report corroborate the veteran's complaints regarding 
the effect of the fractured metacarpal on his right hand.  
Particularly, the clinician found that the grip of the right 
hand was 40 percent less than that of the left hand causing 
the veteran to occasionally drop objects.  He further noted 
that the veteran's joint was slightly painful on motion.  The 
Board notes that the veteran is right-handed.  Therefore, the 
veteran is entitled to an additional evaluation for 
interference with overall function of the hand under the 
amended version of  38 C.F.R. § 4.71a, DC 5227. 

Unfavorable ankylosis exists where it is not possible to 
bring the finger to within two inches (5.1 centimeters) of 
the median transverse fold of the palm or when the MCP and 
PIP joints are both ankylosed.  Ankylosis of the MCP and PIP 
joints with either joint in extension or extreme flexion will 
be rated as amputation.  38 C.F.R. § 4.71a, Notes preceding 
DC 5216 (2001); 67 Fed. Reg. at 48,785-86.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones, and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following DC 5219 and 
DC 5227 (2001); 67 Fed. Reg. at 48,785.

Under Diagnostic Code 5155, amputation of the ring finger at 
the proximal interphalangeal (PIP) joint, or proximal 
thereto, without resection of the metacarpal, warrants a 10 
percent rating.  Amputation of the ring finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating under Diagnostic Code 5155.

The Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the PIP without involvement of other joints 
is considered a minor joint.  38 C.F.R. § 4.45(f).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a an increased rating in excess of 10 
percent for the veteran's right fourth metacarpal.  There is 
no evidence of ankylosis, either favorable or unfavorable of 
any of the joints of the veteran's right ring finger.  The 
finger has not been amputated.  A 10 percent evaluation for 
traumatic arthritis is not warranted under DCs 5003 and 5010.  
For the purpose of rating disability from arthritis, the PIP 
without involvement of other joints is considered a minor 
joint.  38 C.F.R. § 4.45(f).  The record contains no 
treatment records indicating any treatment or symptoms 
regarding this disability.  Moreover, on the February 2004 
hearing the veteran stated that he has not been treated or 
diagnosed with arthritis.  

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The rating decision of August 2004 found that a compensable 
evaluation for the veteran's fracture of the right fourth 
metacarpal is warranted under sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board notes that consideration of a higher 
evaluation under 38 C.F.R. §§ 4.40 or 4.45 is not warranted 
where the highest schedular evaluation is in effect.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, there 
is no legal basis for the Board to award a rating in excess 
of the10 percent rate awarded by the RO under the range of 
motion code (5227) for residuals of the fracture of the right 
fourth metacarpal.    

With regard to the consideration of a rating for the 
veteran's right  hand under Deluca, the fracture of the right 
fourth metacarpal has resulted in decreased strength of the 
right hand, pain and moderate disability.   His right hand 
has been affected to the point that it has lost a 
considerable amount of strength, it swells up and becomes 
painful, which in turn limited his range of motion.  X-rays 
have shown that there is a deformity of the head of the right 
fourth metacarpal.  Accordingly, the veteran may be entitled 
to a compensable rating for his right hand with 
considerations of painful motion and weakness, possibly due 
to a deformity in the veteran's fractured right fourth 
metacarpal. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

In sum, the veteran's residuals of a fracture of the right 
fourth metacarpal are manifested by X-ray evidence of 
moderate deformity of the head of the right fourth metacarpal 
secondary to an old fracture, both diminished sensation and 
limitation of motion of the right fourth finger and there is 
no medical evidence of limitation of motion of the thumb or 
fingers, aside from the 4th digit.  Accordingly, the criteria 
for a 10 percent scheduler rating, but no more than 10 
percent, for residuals of a fracture of the right fourth 
metacarpal, from September 17, 2001 forward, have been met 
(38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes5216-
5230 (2004) but the criteria for a rating in excess of 10 
percent for residuals of a fracture of the right fourth 
metacarpal have not been met.  (38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5216-5130 (2004).  However, due 
to the loss of  40 percent of grip strength, pain and overall 
moderate disability of the right hand, the Board is referring 
the question of whether he is entitled to an extraschedular 
rating to the Chief Benefits Director pursuant to 38 C.F.R. 
§ 3.321(b)(1)(2004).  


ORDER

Entitlement to a rating of 10 percent for pseudofolliculitis 
barbae, from September 17, 2001 to August 29, 2002, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to a rating of 30 percent for pseudofolliculitis 
barbae, from August 30, 2002 and forward, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to a 10 percent rating for residuals of a facture 
of the right fourth metacarpal, from September 17, 2001 to 
July 5, 2004, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of a facture of the right fourth metacarpal, from September 
17, 2001 forward, is denied.


REMAND

It is the Board's judgment that the RO must conduct any 
development deemed necessary, to include contacting the 
veteran to determine if he had any additional evidence that 
was relevant to the question of whether his right hand and/or 
skin disorder has caused marked interference with employment 
(e.g., records and/or a statement from employer).  
Thereafter, the RO must refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation for 
the veteran's service-connected  residuals of a fracture of 
the right fourth metacarpal.  It is pertinent to note that, 
in addition to the X-ray evidence of moderate deformity of 
the head of the right fourth metacarpal secondary to an old 
fracture, and clinical evidence of both diminished sensation 
and limitation of motion of the right fourth finger, loss of 
40 percent of grip strength, pain and overall moderate 
disability of the right hand, the veteran is right-handed.  
In the Board's view, the current 10 percent rating does not 
adequately compensate for the degree of right hand disability 
that is present.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.

The RO should also determine whether the case should be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation for the veteran's service-connected 
pseudofolliculitis barbae.  See 38 C.F.R. § 3.321(b)(1) 
(2004).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for extraschedular ratings 
for his connected pseudofolliculitis 
barbae and residuals of a fracture of the 
right fourth metacarpal skin of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  After conducting any additional 
development deemed necessary, the RO 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for the veteran's service-
connected residuals of a fracture of the 
right fourth metacarpal.  See 38 C.F.R. 
§ 3.321(b) (2004).  

3.  The RO should also determine 
whether to refer the issue of an 
extraschedular evaluation for the 
veteran's service-connected 
pseudofolliculitis barbae to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration.  See 38 C.F.R. 
§ 3.321(b) (2004).  

If any part of this decision is adverse 
to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


